UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

                                                         )
    UNITED STATES OF AMERICA,                            )
                                                         )
                   Plaintiff,                            )
          v.                                             )
                                                         )               Civil Action No. 18-750 (RBW)
    THREE SUMS TOTALING $241,386.58                      )
    IN SEIZED UNITED STATES                              )
    CURRENCY,                                            )
                                                         )
                   Defendants in rem.                    )
                                                         )

                                        MEMORANDUM OPINION

         The plaintiff, the United States of America (the “government”), brings this civil forfeiture

action “against United States currency involved in and traceable to violations of the International

Emergency Economic Powers Act of 1977 [(the ‘Act’)], 50 U.S.C. §§ 1701–1706, [and] the

Money Laundering Control Act of 1986, 18 U.S.C. §§ 1956(a)(2)(A) and 1956(h),” alleging that

“[t]hese funds are subject to forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(A), (C), and 984.”

Verified Complaint for Forfeiture in Rem (“Compl.” or the “Complaint”) ¶ 1, ECF No. 1.

Contesting this action is AJC Trading FZC (the “claimant”). Currently pending before the Court

is Claimant AJC Trading FZC’s Motion to Dismiss the Verified Complaint for Forfeiture In Rem

(the “claimant’s motion to dismiss” or “Claimant’s Mot.”), ECF No. 12, pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. Upon careful consideration of the parties’

submissions,1 the Court concludes for the following reasons that it must deny the claimant’s

motion.


1
 In addition to the filings already identified, the Court considered the following submissions in rendering its
decision: (1) the Memorandum of Law in Support of AJC Trading FZC’s Motion to Dismiss the Verified Complaint
for Forfeiture In Rem (“Claimant’s Mem.”), ECF No. 12-1; (2) the Government’s Opposition to Claimant AJC
                                                                                                       (continued . . .)
                                           I.       BACKGROUND

           The following funds constitute the defendants in rem:

           a.     $45,695.59[ ] in United States currency, formerly located at Deutsche Bank
                  Trust Company Americas, seized on or about August 21, 2017, and assigned
                  an asset identification number ending in 4160 by the [United States]
                  Department of Justice (“SUM A”);

           b.     $174,949.58 in United States currency, formerly located at Bank of New
                  York Mellon, seized on or about August 29, 2017, and assigned an asset
                  identification number ending in 5258 by the [United States] Department of
                  Justice (“SUM B”); [and]

           c.     $20,741.41 in United States currency, formerly located at Citibank N.A.,
                  seized on or about August 29, 2017, and assigned an asset identification
                  number ending in 7708 by the [United States] Department of Justice (“SUM
                  C”)[.]

Id. ¶ 4.

           On May 27, 2009, the United States Department of the Treasury’s Office of

Foreign Assets Control (the “OFAC”) “designated Kassim Tajideen [(‘Tajideen’)] as a[

Specially Designated Global Terrorist (‘SDGT’)] pursuant to [the Act] and Executive

Order 13224 2 based on his significant financial support of the Hizbollah terrorist

organization.” 3 Compl. ¶ 14. “Also on December 9, 2010, OFAC designated, among

others, . . . six companies as SDGTs . . . pursuant to [the Act] and Executive Order 13224



(. . . continued)
Trading FZC’s Motion to Dismiss (“Gov’t’s Opp’n”), ECF No. 13; and (3) the Claimant AJC Trading FZC’s Reply
Memorandum in Support of Its Motion to Dismiss (“Claimant’s Reply”), ECF No. 14.
2
 Executive Order No. 13,224, 66 Fed.Reg. 49,079, “describe[s] the types of conduct that could subject an entity to
blocking of its assets, such as providing financial support to terrorists . . . and authorized the designat[ion of]
additional entities . . . determine[d to be] within the purview of the Order.” Islamic Am. Relief Agency v. Gonzales,
477 F.3d 728, 734–35 (D.C. Cir. 2007).
3
  On December 9, 2010, the OFAC “designated [ ] Tajideen’s brother, Husayn Tajideen[,] as an SDGT for the same
reasons[, and a]t all times since their respective designation dates until today, both individuals have remained
SDGTs.” Compl. ¶ 14.

                                                         2
. . . [,] after being identified as being owned by, controlled by, or operated for the benefit

of, the OFAC-designated Tajideen brothers.” Id. ¶ 15. “At all times since their

designation date until today, all of these entities have remained SDGTs.” Id.

A. The Criminal Case Against Tajideen

       The criminal activity of Tajideen, his designation as an SDGT, and the forfeitures

involving Tajideen’s assets are not new to this Court. On March 7, 2017, a grand jury issued an

Indictment charging Tajideen and a codefendant with one count of conspiracy to violate the Act

and the Global Terrorism Sanctions Regulations, 31 C.F.R. pt. 594, as well as multiple counts of

unlawful transactions with an SGDT and one count of conspiracy to commit money laundering.

See generally Indictment, United States v. Tajideen, Crim. Action No. 17-46 (D.D.C. Mar. 7,

2017) (the “Indictment”), ECF No. 1. “[O]n March 25, 2017, agents of [United States] Drug

Enforcement Agency transported [Tajideen] to the United States,” in order to execute Tajideen’s

extradition. Defendant Kassim Tajideen’s Motion to Dismiss No. 7 As to Superseding

Indictment at 5, United States v. Tajideen, Crim. Action No. 17-46 (D.D.C. Mar. 16, 2018), ECF

No. 116. On February 15, 2018, the grand jury issued a Superseding Indictment which instead

charged Tajideen with one count of conspiracy to conduct unlawful transactions and cause

United States persons to conduct unlawful transactions with an SGDT and to defraud the United

States by dishonest means, as well as involvement in the unlawful transactions and money

laundering counts. See generally Superseding Indictment, United States v. Tajideen, Crim.

Action No. 17-46 (D.D.C. Feb. 15, 2018) (the “Superseding Indictment”), ECF No. 89. Both the

original Indictment and the Superseding Indictment included forfeiture counts. See Indictment at

26; Superseding Indictment at 25. As this Court previously explained:

       In short, the defendant is charged with allegedly “continu[ing] to conduct business
       with [United States] entities through a large network of businesses with ever-


                                                  3
        changing names run by a relatively small group of personnel, effectively hiding his
        own involvement in the transactions,” despite his designation as an SDGT by the
        [OFAC].

United States v. Tajideen, No. CR 17-46, 2018 WL 1342475, at *1 (D.D.C. Mar. 15, 2018) (first

and second alterations in original, aff'd, 724 F. App'x 6 (D.C. Cir. 2018).

        Tajideen pleaded guilty to conspiracy to commit money laundering and was sentenced to

sixty months of imprisonment, with all other counts being “dismissed on the motion of the

United States.” 4 Judgment at 1–2, United States v. Tajideen, Crim. Action No. 17-46 (D.D.C.

Aug. 12, 2019) (the “Judgment”), ECF No. 251. Tajideen was also required to forfeit his interest

in “a money judgment of $50,000,000.00” to the United States. Id. at 6. According to the

Statement of Facts tendered as part of Tajideen’s guilty plea, Tajideen

        acknowledge[d] that . . . his [SDGT] designation by [the] OFAC, and the
        prohibitions on transactions attendant to it under the [Act] and other regulations,
        were in full force during the period of the conspiracy period . . . , and, that other
        laws made it unlawful for any person to violate, attempt to violate, conspire to
        violate, or cause a violation of these prohibitions.

       Statement of Facts at 2, United States v. Tajideen, Crim. Action No. 17-46 (RBW)

(D.D.C. Dec. 6, 2018) (the “Statement of Facts”), ECF No. 214. Furthermore, the Statement of

Facts that Tajideen acknowledged was accurate when he entered his guilty plea, indicates that he

and his co-conspirators engaged in a plethora of transactions, see id. at 3–4, including wire

transfers—at least similar to those alleged in this forfeiture action—of “as much as $1 billion

through the United States financial system from places outside the United States,” Id. at 4




4
 On June 4, 2020, the Court amended its Judgment to modify Tajideen’s prison sentence to the time he had already
served. Amended Judgment, United States v. Tajideen, Crim. Action No. 17-46 (D.D.C. Jun. 4, 2020), ECF No.
266.

                                                       4
B. The Government’s Forfeiture Allegations

       The government alleges that the claimant in this case—AJC Trading FZC—is “an entity

based in Tema, Ghana[,] and Dubai, United Arab Emirates[,] owned by, controlled by, or

operated for the benefit of Tajideen and” one of those six companies being designated as an

SDGT—Ovlas Trading SA (“Ovlas”). Compl. ¶ 21. The claimant is “part of a portfolio of

[eleven] Ghana-based companies and tradenames operated by Ali Jaber for the benefit of [ ]

Tajideen and Ovlas[,] ” id. ¶ 22, and “shares resources, finances, personnel, and other interests

with Ovlas” and the portfolio of the Ghana-based entities, id. ¶ 23. Its “daily operations are

managed by [individuals known as] Ali Jaber and Hussein Jaber.” See id. ¶ 21.

       The defendant funds involved in this case were seized “[p]ursuant to seizure warrants

issued by this Court . . . and then transferred to the possession and custody of the United States

Marshals Service, where they remain.” Id. ¶ 5. The government makes three claims as grounds

for its forfeiture request, which are based on the traceability of the seized defendant funds to (1)

specified violations under the Act, see id. ¶¶ 42–46; (2) a conspiracy to violate the Act, see id. ¶¶

47–51, and (3) international money laundering, see id. ¶¶ 52–56. “SUM A, SUM B, and SUM C

were each seized while involved in interbank transfers that transited through the United States.”

Id. ¶ 28. As to SUM A and SUM B, the government alleges that the claimant “attempted to wire

transfer” those defendant funds, and as to SUM C, the government alleges that the claimant

maintained the beneficiary account intended to receive those defendant funds. Id. ¶¶ 29–41. At

no time “did any related parties to the transaction[s] involving” SUM A, SUM B, and SUM C “

have the proper license from [the] OFAC to conduct business for the benefit of [ ] Tajideen or

Ovlas [ ].” Id. ¶¶ 30, 34, 38.




                                                  5
C. The Claimant’s Entry into this Case

       On September 27, 2018, the claimant filed its first motion in this case, which sought

leave for an extension of time to file a verified claim in this matter. See generally Claimant AJC

Trading FZC Motion to Extend Time and for Leave to File Verified Claim, ECF No. 5. The

Court granted the claimant’s motion, accepted as filed the claimant’s Verified Claim, and

ordered the claimant to “answer or otherwise respond to the Complaint on or before September

17, 2019.” Order at 9 (Sept. 3, 2019), ECF No. 11. On September 17, 2019, the claimant filed

its motion to dismiss, which is the subject of this memorandum opinion.

                                II.     STANDARD OF REVIEW

       Pleadings in forfeiture actions proceed pursuant to the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions (the “Supplemental Rules”), as well as the

Federal Rules of Civil Procedure, to the extent they are not “inconsistent with [the] Supplemental

Rules.” See Supplemental Rule (“Supp. R.”) A(2).

A. Rule 12(b)(6) of the Federal Rules of Civil Procedure

       A Rule 12(b)(6) motion tests whether a complaint “state[s] a claim upon which relief can

be granted[.]” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss [under Rule 12(b)(6)], a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the plaintiff pleads

factual content that allows the [C]ourt to draw [a] reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

       In evaluating a motion to dismiss under Rule 12(b)(6), “the Court must construe the

complaint ‘in favor of the plaintiff, who must be granted the benefit of all inferences that can be



                                                  6
derived from the facts alleged.’” Hettinga v. United States, 677 F.3d 471, 476 (D.C. Cir. 2012)

(quoting Schuler v. United States, 617 F.2d 605, 608 (D.C. Cir. 1979)). While the Court must

“assume the[ ] veracity” of any “well-pleaded factual allegations” in a complaint, conclusory

allegations “are not entitled to the assumption of truth.” Iqbal, 556 U.S. at 679. Thus,

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. at 678 (citing Twombly, 550 U.S. at 555). Also, the Court need

not “accept legal conclusions cast as factual allegations” or “inferences drawn by [the] plaintiff if

those inferences are not supported by the facts set out in the complaint[.]” Hettinga, 677 F.3d at

476. And, the Court “may consider only the facts alleged in the complaint, any documents either

attached to or incorporated in the complaint[,] and matters of which [the Court] may take judicial

notice.” Equal Emp. Opportunity Comm’n v. St. Francis Xavier Parochial Sch., 117 F.3d 621,

624 (D.C. Cir. 1997).

B. Supplemental Rule G

       Supplemental Rule G requires that “the complaint must be verified, state the grounds for

jurisdiction, describe the property ‘with reasonable particularity,’ identify the statute under

which the action is brought, and ‘state sufficiently detailed facts to support a reasonable belief

that the government will be able to meet its burden of proof at trial.’” United States v.

$1,071,251.44 of Funds Associated with Mingzheng Int'l Trading Ltd., No. 17-CV-1166-KBJ-

GMH, 2018 WL 3949962, at *4 (D.D.C. June 29, 2018), report and recommendation adopted,

324 F. Supp. 3d 38 (D.D.C. 2018) (quoting Supp. R. G(2)). A complaint in rem must also “state

the circumstances from which the claim arises with such particularity that the defendant or

claimant will be able, without moving for a more definite statement, to commence an

investigation of the facts and to frame a responsive pleading.” Supp. R. E(2)(a). As always,



                                                  7
“[t]hreadbare recitals of the elements of a [forfeiture] cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555.

However, the court may not dismiss the complaint solely because the government did not have

“adequate evidence at the time the complaint was filed to establish the forfeitability of the

[defendant] property.” Supp. R. G(8)(b(ii).

                                         III.    ANALYSIS

        The claimant contends that the government’s Complaint is insufficient in several

respects. First, the claimant argues that “while the [g]overnment’s Complaint asserts that the

defendant property is traceable to violations [of the Act], it does not meet the standards for

pleading that claim” because the Complaint “fails to state any specific facts in support of [the]

allegation” that the claimant is owned by, controlled by, or operated for the benefit of alleged

SDGTs. Claimant’s Mem. at 6. As part of this argument, the claimant asserts that the Complaint

fails to to (1) plead “facts concerning the alleged involvement of blocked persons . . . except

[those made] in a conclusory manner[,]” id. at 9, and (2) “allege that any violation of [the Act]

was both knowing and willful,” id. at 10. In response, the government “concedes that it has not

put forth a complex theory or extraordinarily detailed set of facts in the [ ] Complaint[,]” but

argues that “the simplicity and straightforward nature of the [government’s] allegations should

not be confused with insufficiency.” Gov’t’s Opp’n at 5. According to the government, “[a]

plain reading of . . . the [ ] Complaint make[s] clear that the [government] intends to demonstrate

at trial that [the claimant] is part of a portfolio of entities owned at least in part by SDGT [ ]

Tajideen, and operated jointly with SDGT Ovlas [ ] and other Tajideen entities.” Id. While the

claimant insists that this reading constitutes, at best, a legal conclusion, see Claimant’s Reply at

3, the Court ultimately agrees with the government that “[t]he alleged sharing of resources,



                                                   8
finances, and personnel is more than enough to prove a beneficial ‘interest of any nature

whatsoever, direct or indirect’ to SDGTs [ ] Tajideen and Ovlas . . . [,]” see Gov’t’s Opp’n at 5

(quoting 31 C.F.R. Part 594.306).

       Contrary to the claimant’s position, the Complaint satisfies the applicable standard by

setting forth allegations which adequately present the government’s theory of forfeiture based on

ties between the defendant funds, certain entities—which include the claimant—and SDGTs. A

complaint facing the challenge claimant presents in this case, suffices by “simply alleg[ing]

enough facts so that the claimant may understand the theory of forfeiture, file a responsive

pleading, and undertake an adequate investigation.” United States v. One Gulfstream G-V Jet

Aircraft, 941 F. Supp. 2d 1, 14 (D.D.C. 2013). Indeed, the government need only present

sufficient facts to “support a reasonable belief that it would meet its burden of proof at trial[,]”

$1,071,251.44 of Funds, No. 17-CV-1166-KBJ-GMH, 2018 WL 3949962, at *8, as the

sufficiency standard “is not particularly onerous[,]” id. at *9.

       The standard is satisfied here because the government alleges that “[the claimant] is an

entity based in Tema, Ghana[,] and Dubai, United Arab Emirates[,] owned by, controlled by, or

operated for the benefit of, [ ] Tajideen and Ovlas . . . .” The government further alleges that

Ovlas, like Tajideen, is an SDGT and “its daily operations are managed by [other individuals

known as] Ali Jaber and Hussein Jaber.” Compl. ¶ 21; see id. ¶¶ 14, 15. Moreover, the

Complaint indicates that the claimant is one of a “portfolio” of entities working on behalf of

these identified SDGTs. Id. ¶ 22. The Complaint also asserts that the claimant purportedly

“shares resources, finances, personnel, and other interests with” those suspected entities that are

SDGTs or at least have alleged SDGT ties. Id. ¶ 23. These allegations—though not a “complex

theory or extraordinarily detailed set of facts,” as the government concedes, Gov’t’s Opp’n at



                                                  9
5—are not impermissibly conclusory under the applicable standard. The allegations set forth

above (1) directly advise the claimant as to “the theory of forfeiture” (2) enable the claimant to

“file a responsive pleading,” and (3) empower the claimant with the ability to “undertake an

adequate investigation.” See United States v. $37,564,565.25 in Acct. No. XXXXXXXXXXXX

at Morgan Stanley, in Name of Anicorn, LLC, No. 18-CV-2795-CKK, 2019 WL 5269073, at *2

(D.D.C. Oct. 17, 2019). 5

         The claimant also argues that the Complaint insufficiently pleads for the forfeiture of

proceeds traceable to a conspiracy and the forfeiture of proceeds traceable to international money

laundering. See Claimant’s Mem. at 11–12. The government responds that these arguments

“improperly conflate the requirements to prove a criminal case with the requirements of a civil

forfeiture.” Gov’t’s Mem. at 7. The Court agrees with the government.

         A forfeiture complaint alleging conspiracy is “sufficiently pled” where it “identifies the

alleged conspirators,” “provides a timeline,” “and describes the basic” scheme. See

5
  The claimant’s reliance on the OFAC’s Fifty Percent Rule, see Claimant’s Mem. at 9 (arguing that under the Fifty
Percent Rule, “an entity that is operated or controlled—but not owned [fifty] percent or more—by one or more
blocked persons is not automatically considered a blocked person”), does not pertain to the Court’s analysis at this
stage of the proceedings. Regarding the Fifty Percent Rule, as the government notes, “the ‘rule’ is a guidance tool
for assisting the public to identify designated entities ‘regardless of whether the entity itself is listed in the Annex to
Executive Order 13224, as amended, or designated pursuant to § 594.201(a)[.]’” Gov’t’s Opp’n at 5, n. 2 (quoting
31 C.F.R. Part 594.412). In any event, regardless of the applicability of the Fifty Percent Rule, for the reasons stated
above, the Court is satisfied that the allegations implicating the claimant as acting in concert with SDGTs
demonstrate the sufficiency of the Complaint. Furthermore, the Complaint alleges, see Compl. ¶¶ 11, 29–41, and
the applicable regulations proscribe, “direct or indirect” benefits being provided to blocked persons, see 31 C.F.R.
Part 594.

Additionally,the claimant’s references to the intent element of the underlying criminal violation, id. at 10 (arguing
that “the [g]overnment must allege that any violation of [the Act] was both knowing and willful”), is likewise
irrelevant to the Court’s current considerations. The claimant overlooks that forfeiture proceedings are directed
against the property at issue, and proof of criminal culpability is not a prerequisite. See United States v. Real Prop.
Identified as: Parcel 03179-005R, 287 F. Supp. 2d 45, 62 (D.D.C. 2003) (citing United States v. One “Piper” Aztec
“F” De Luxe Model 250 23 Aircraft Bearing Serial No. 27–7654057, 321 F.3d 355, 360 (3d Cir. 2003); United
States v. All Right, Title & Interest in Real Property & Building Known as 303 West 116th Street, New York, New
York, 901 F.2d 288, 292 (2d Cir. 1990)) (“[A] criminal conviction is not a prerequisite for civil forfeiture.”). In any
event, because the claimant’s criminal intent argument and its Fifty Percent Rule do not detract from the
Complaint’s allegations that “support a reasonable belief that [the government can] meet its burden of proof at trial,”
see $1,071,251.44 of Funds, 2018 WL 3949962, at *8, neither argument disturbs the Court’s conclusion on the
sufficiency of the Complaint.

                                                            10
$37,564,565.25, 2019 WL 5269073, at *8. Furthermore, the government “does not need to

allege facts that demonstrate an explicit agreement; rather ‘[p]roof of a tacit, as opposed to

explicit, understanding is sufficient to show agreement.’” United States v. Sum of $70,990,605, 4

F. Supp. 3d 189, 199–200 (D.D.C. 2014) (alterations in original) (quoting Halberstam v. Welch,

705 F.2d 472, 477 (D.C. Cir. 1983)). Here, the Complaint identifies a pool of alleged

conspirators—specifically, the “portfolio of Ghana-based companies and tradenames operated by

Ali Jaber for the benefit of [ ] Tajideen and Ovlas Trading SA,” including the claimant. Compl.

¶ 22. The Complaint also identifies an alleged scheme from August 2017 involving the

defendant funds that amounted to a violation of the Act commited by these alleged co-

conspirators. See Compl. ¶¶ 14–15 (describing the SDGT designations), 21–23 (implicating

claimants implication in a group of entities engaging with SDGTs), 24–41 (revealing transfers of

defendant funds in alleged violations of the Act). What is alleged in the Complaint is sufficient

“to support a reasonable belief that the government will be able to meet its burden of proof at

trial[]” regarding the alleged traceability of the defendant funds to a conspiracy to violate the

Act. See $1,071,251.44 of Funds, 2018 WL 3949962, at *4.

       The same is true as to the government’s third claim involving traceability of the

defendant funds to money laundering. The claimant incorrectly insists that “the [t]hird [c]laim

for [f]orfeiture of property traceable to international money laundering must also be dismissed to

the extent it relies on a[] [ ] violation [of the Act] as the predicate crime because the Complaint

fails to allege a violation of the [the Act].” Claimant’s Mem. at 13. Even assuming that it would

be necessary for a predicate violation of the Act to be established for the money laundering claim

to be proven, the Court has already concluded that the Complaint does sufficiently plead a

violation of the Act. Furthermore, the claimant’s assertion that “each defendant property



                                                 11
transaction cannot simultaneously be both the alleged [ ] violation [of the Act] and the alleged

money laundering violation,” id., misstates the law as construed by this Court in the underlying

matter for this case, see United States v. Tajideen, 319 F.Supp.3d 445, 467-69 (D.D.C. 2018)

(Walton, J.) (“[T]he Court adopts [the Second Circuit’s] conclusion that, contrary to the

defendant's position, § 1956(a)(2) does not require a distinct act of money laundering separate

and apart from the transactions that allegedly violated [the Act] and constituted the [specified

unlawful activity] for money laundering.” (internal quotation marks omitted)).

                                             IV.      CONCLUSION

           For the foregoing reasons, the Court concludes that the allegations in the Complaint are

sufficient to plead the government’s forfeiture claims and the claimant’s arguments for dismissal

must be rejected. Therefore, the Court denies the claimant’s motion to dismiss.

           SO ORDERED this 3rd day of June, 2021. 6

                                                                     REGGIE B. WALTON
                                                                     United States District Judge




6
    The Court will contemporaneously issue an Order consistent with this Memorandum Opinion.

                                                       12